Citation Nr: 1014688	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1979 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that the Veteran was scheduled for a Board 
hearing in September 2007.  The record reflects that he was 
properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

This appeal was previously before the Board in July 2009.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination to determine the current 
severity of his service-connected disease.  Despite several 
attempts, he could not be located.  The case has been 
returned to the Board for further appellate consideration


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's service treatment records noted two left 
knee injuries in service, and subsequent arthroscopic surgery 
resulting in surgical scar(s) and removal of a portion of the 
anterior horn of the lateral meniscus, left knee.


CONCLUSION OF LAW

A left knee disability was incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for a left knee disability, the Board 
finds that failure to discuss VCAA compliance will result in 
harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for service connection shall be decided based on the 
current evidence of record.  See 38 C.F.R. § 3.655 (2009).

The Court has also held that VA's "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.

Factual Background

The Veteran's claim for service connection for a left knee 
disorder was received in October 2004.  

Service treatment records show that in September 1981 the 
Veteran twisted his left knee.  Joint strain was diagnosed.  
He continued to have complaints of the knee "popping" with 
any pivoting motion.  In December 1981, he underwent 
arthroscopic surgery for his left knee.  A bucket-handle 
stump of the anterior horn of the lateral meniscus excised 
arthroscopically.  In April 1982 he reinjured his left knee.  
By the end of April 1982 his left medial meniscus injury was 
asymptomatic and he was started on a quads strengthening 
program.  During an April 1985 physical examination, he was 
noted to have a three inch scar on his left knee.  

Subsequent to the Veteran's claim for service connection, the 
RO requested that he provide reports from physicians who had 
treated him for the left knee disorder.  He did not respond 
to these requests.  

The Veteran's claim for service connection for the left knee 
disorder was received in October 2004.  A rating action in 
March 2005 denied the claim, and the Veteran initiated his 
appeal.  His substantive appeal, received in May 2006, 
contained an address different from that listed in his 
original claim.  Since that time, correspondence sent to the 
Veteran at various addresses provided to VA have been 
returned to VA, and attempts to locate the Veteran have been 
unsuccessful.

Analysis

The Veteran's service treatment records provide sufficient 
evidence to show that service connection for residuals of a 
left knee injury are warranted.  

Service treatment records contain evidence of an in-service 
injury and a subsequent surgery with residuals that include a 
three inch scar on his left knee and removal of a portion of 
the meniscus.  While the evidence in the claims file is 
sufficient to grant service connection, there is no evidence 
regarding the current degree of impairment for further rating 
purposes (without an examination or post-service medical 
evidence the VA can only rely on the service treatment 
records in providing an evaluation under the given diagnostic 
code criteria).

In conclusion service connection is awarded.  The evidence of 
record shows that the Veteran was treated for a left knee 
disability in service, and due to his subsequent surgery it 
is apparent that he would have residuals from the injury.  As 
such, the Board finds that the requirements for service 
connection for residuals of a left knee injury have been met.


ORDER

Entitlement to service connection for residuals of a left 
knee injury is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


